

115 S3058 IS: Historic Tax Credit Enhancement Act
U.S. Senate
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3058IN THE SENATE OF THE UNITED STATESJune 13, 2018Mr. Cassidy (for himself, Mr. Cardin, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to eliminate the requirement that the taxpayer’s basis
			 in a building be reduced by the amount of the rehabilitation credit
			 determined with respect to such building.
	
 1.Short titleThis Act may be cited as the Historic Tax Credit Enhancement Act. 2.Elimination of rehabilitation credit basis adjustment (a)In generalSection 50(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Exception for rehabilitation creditIn the case of the rehabilitation credit, paragraph (1) shall not apply.. (b)Treatment in case of credit allowed to lesseeSection 50(d) of such Code is amended by adding at the end the following: In the case of the rehabilitation credit, paragraph (5)(B) of the section 48(d) referred to in paragraph (5) of this subsection shall not apply..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.